Name: 80/1315/EEC: Commission Decision of 17 December 1980 approving a French programme for wine-making facilities pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D131580/1315/EEC: Commission Decision of 17 December 1980 approving a French programme for wine-making facilities pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 380 , 31/12/1980 P. 0008 - 0008++++COMMISSION DECISION OF 17 DECEMBER 1980 APPROVING A FRENCH PROGRAMME FOR WINE-MAKING FACILITIES PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/1315/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ) , AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS , ON 4 JANUARY 1980 , THE FRENCH GOVERNMENT FORWARDED THE PROGRAMME FOR WINE-MAKING FACILITIES AND ON 5 AUGUST 1980 PROVIDED ADDITIONAL DETAILS ; WHEREAS THIS PROGRAMME RELATES TO THE CREATION AND MODERNIZATION OF WINE-MAKING FACILITIES BY MEANS OF INVESTMENTS IN : - WINE-MAKING EQUIPMENT , - RESEARCH AND DIVERSIFICATION OF THE PRODUCTION , - BLENDING , AGEING , BOTTLING , AND SPECIALIZED TRANSPORT , WITH THE AIM OF ACHIEVING A BALANCE BETWEEN SUPPLY AND DEMAND IN THE WINE SECTOR BY IMPROVING THE QUALITY OF WINE ; WHEREAS IT IS THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN RESPECT OF THE CONCERNED SECTOR IN FRANCE ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR WINE-MAKING FACILITIES SUBMITTED BY THE FRENCH GOVERNMENT PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 4 JANUARY 1980 AND SUPPLEMENTED ON 5 AUGUST 1980 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 17 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 .